Kingsway Financial Services Inc. Third Quarter Report to Shareholders For the quarter ended September 30, 2011 KingswayFinancialServicesInc. Page 1 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Table of Contents: Management Discussion and Analysis Kingsway Financial Services Inc.’s Management Discussion and Analysis 3 Non-IFRS Financial Measures 3 Date of MD&A 3 Adoption of International Financial Reporting Standards 4 Acquisitions 7 Discontinued Operations 7 Change in Ownership 7 Third Quarter Results 8 Balance Sheet 12 Contractual Obligations and Related Contingencies 14 Liquidity and Capital Resources 14 Critical Accounting Estimates and Assumptions 15 Related Party Transactions 16 Disclosure of Outstanding Share Data 16 Summary of Quarterly Results 17 Supplementary Financial Information from Continuing Operations 17 Risk Factors 17 Internal Controls over Financial Reporting and Disclosure Controls & Procedures 17 Forward Looking Statements 18 Additional Information 18 KingswayFinancialServicesInc. Page 2 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Kingsway Financial Services Inc.’s Management Discussion and Analysis The following management’s discussion and analysis (“MD&A”) should be read in conjunction with:(i) Kingsway Financial Services Inc.’s (“Kingsway” or the “Company”) unaudited interim consolidated financial statements as at and for the three and nine months ended September 30, 2011 together with accompanying notes, which have been presented in accordance with International Financial Reporting Standards (“IFRS”). This MD&A should also be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2010, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) set out on pages 50 to 102 in the Company’s 2010 Annual Report, and the annual MD&A for fiscal 2010 set out on pages 2 to 42 in the Company’s 2010 Annual Report, including the section on risk factors. The Company’s financial results contained herein are reported in U.S. dollars unless otherwise indicated and have been derived from financial statements prepared in accordance with IFRS. As required by the Canadian Accounting Standards Board, the Company adopted IFRS as its financial reporting framework effective for its fiscal year beginning January 1, 2011. The transition date to IFRS is January 1, 2010 and accordingly all prior period results and balances in the financial statements and the MD&A are restated from Canadian GAAP to comply with IFRS.Refer to the “Adoption of International Financial Reporting Standards” section below for a discussion of the impact of adopting IFRS. It is probable that as of June 30, 2011 Kingsway no longer qualifies as a foreign private issuer, a designation that has previously allowed the Company to file its financial statements in the US that have been prepared under IFRS. The definition of the foreign private issuer is stated in Rule 3b-4 of the Exchange Act, which takes into account the location of business operations and geographic ownership of common shares. Accordingly, in order to comply with the Exchange Act requirements the Company may have to prepare its financial statements based on US GAAP starting with December 31, 2011 financial statements. Kingsway is in the process of identifying any applicable differences between IFRS and US GAAP. Non-IFRS Financial Measures The Company uses both IFRS and certain non-IFRS financial measures to assess performance. Securities regulators require that companies caution readers about non-IFRS financial measures that do not have a standardized meaning under IFRS and are unlikely to be comparable to similar measures used by other companies. Kingsway, like many insurance companies, analyzes performance based on underwriting ratios such as combined, expense and loss ratios. The loss ratio is derived by dividing the amount of net claims incurred by net premiums earned. The expense ratio is derived by dividing the sum of commissions and premium taxes and general and administrative expenses by net premiums earned. The combined ratio is the sum of the loss ratio and the expense ratio. A combined ratio below 100% demonstrates underwriting profit whereas a combined ratio over 100% demonstrates an underwriting loss. We believe that consistently delivering an underwriting profit is a key measure of performance of the underwriting business of a property and casualty insurance company. Although there is not a property and casualty industry defined standard that is consistently applied in calculating these ratios, the Company has historically included costs such as corporate office expenses and excluded premium finance revenues whereas other public companies have done otherwise in the calculation of their expense and combined ratios. Readers are therefore cautioned when comparing the Company’s combined ratios to those of other public companies as they may not have been calculated on a comparable basis. Date of MD&A Unless otherwise noted, the information contained in this MD&A is based on information available to management as of November 14, 2011. KingswayFinancialServicesInc. Page 3 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS The Canadian Accounting Standards Board requires all publicly listed companies to present their financial statements in accordance with IFRS as the replacement for Canadian GAAP for fiscal years beginning on or after January 1, 2011.These unaudited consolidated financial statements were prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, (“IAS 34”) and are using the accounting policies which the Company would adopt in its consolidated financial statements for the year ending December 31, 2011 based on currently effective standards.It is probable that as of June 30, 2011 Kingsway no longer qualifies as a foreign private issuer, a designation that has previously allowed the Company to file its financial statements in the US that have been prepared under IFRS. The definition of the foreign private issuer is stated in Rule 3b-4 of the Exchange Act, which takes into account the location of business operations and geographic ownership of common shares. Accordingly, in order to comply with the Exchange Act requirements the Company may have to prepare its financial statements based on US GAAP starting with December 31, 2011 financial statements. Kingsway is in the process of identifying any applicable differences between IFRS and US GAAP. The Company has also presented the following consolidated financial statements prepared on an IFRS basis together with reconciliations to previously reported amounts prepared on a Canadian GAAP basis: As at January 1, 2010 (transition date to IFRS) and September 30, 2010 and December 31, 2010: Balance sheets For the three and nine months ended September 30, 2010 and the year ended December 31, 2010: Statements of Operations Statements of Comprehensive Income For the nine months ended September 30, 2010 and the year ended December 31, 2010: Statements of Changes in Shareholders’ Equity Statements of Cash Flows As permitted by the U.S. Securities and Exchange Commission (“SEC”), the Company is not required to provide a reconciliation of its IFRS reported results to U.S. generally accepted accounting principles in its annual consolidated financial statements filed with the SEC. The IFRS consist of the International Financial Reporting Standards and International Accounting Standards (“IAS”) issued or adopted by the IASB together with interpretations issued or adopted by the International Financial Reporting Interpretations Committee (“IFRIC”) or its predecessor organization the Standards Interpretations Committee (“SIC”). IFRS is based on a conceptual framework similar to that of Canadian GAAP, but there are differences in recognition, measurement, and disclosure which have been identified and have been addressed in the course of implementing IFRS. In preparation for adoption of IFRS, beginning in November 2008, an IFRS Project Charter and Plan, approved by the Audit Committee, were implemented.All activities required to adopt IFRS were substantially completed in March 2011. Note 2 in the unaudited consolidated financial statements for the three and nine months ended September 30, 2011 and 2010 contains a summary of the accounting policies that were consistently applied in preparation of the consolidated financial statements for all periods presented therein. The following describes the impact of adopting IFRS on the Company’s financial position and results of operations. IFRS 1, First-time Adoption of International Financial Reporting Standards, (“IFRS 1”) IFRS 1 provides guidance on adoption of IFRS from previously followed generally accepted accounting principles and generally requires that all IFRS in effect at the end of the first IFRS annual reporting period be applied retrospectively. However, IFRS 1 does require certain mandatory exceptions and permits certain optional exemptions to full retrospective application of standards in effect on the initial reporting date.In addition, this standard requires that its provisions be applied to the first annual IFRS financial statements as well as each interim financial report that is presented in accordance with IAS 34. Mandatory Exceptions The following mandatory exception was applied prospectively at January 1, 2010, the transition date. KingswayFinancialServicesInc. Page 4 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Hindsight has not been used to revise estimates made under Canadian GAAP and accordingly estimates previously made are consistent with their application under IFRS. The other mandatory exceptions are not applicable to the Company. Optional Exemptions The following optional exemptions that have an impact on the Company’s financial position at the transition date have been applied prospectively: a)IFRS 3, Business Combinations, (“IFRS 3”) The Company has elected to apply IFRS 3 prospectively to business combinations from the transition date of January 1, 2010.The classification and measurement of past business combinations have been based on acquisition date values and the goodwill carrying amount has been based on Canadian GAAP, subject to additional considerations under IFRS 1, Appendix B. b) Cumulative translation differences IAS 21, The Effects of Changes in Foreign Exchange Rates, requires an entity to determine the translation differences in accordance with IFRS from the date on which a subsidiary was formed or acquired. IFRS 1 allows cumulative translation differences for all foreign operations to be deemed zero at the date of transition to IFRS, with future gains or losses on subsequent disposal of any foreign operations to exclude translation differences arising from periods prior to the date of transition to IFRS. The Company has elected to deem all cumulative translation differences in the amount of $14.8 million to zero on the transition date to IFRS and the transition date will be the reference point for future foreign entity disposals. c)Designation of previously recognized financial instruments The Company has elected to measure its interest-bearing debt at fair value, which is recorded as unrealized gain (loss) on fair value of debt in the statement of operations.Interest-bearing debt includes: · Senior unsecured debt: o 7.5% senior notes due 2014 o 6% senior unsecured debentures due 2012 · LROC preferred units · Subordinated trust preferred debt The debt instruments listed above had been measured at amortized cost under Canadian GAAP. The fair value election reduces an accounting mismatch in the Company’s statement of financial position because (a) the Company’s investment portfolio, largely consisting of interest-bearing bonds, shares interest rate risk with the Company’s interest-bearing debt, is classified as available for sale and is measured at fair value and (b) the Company manages and evaluates interest-bearing debt on the basis of its fair value. As a result, a previously unrecognized gain of $165.1 million is recognized at the transition date in retained deficit, which is reduced to a $50.1 million gain as of December 31, 2010, due to significant buy-back of debt instruments during 2010 as well as an increase in the Company’s debt fair value per unit during 2010. The per unit debt fair value has increased during 2010 as the debt nears maturity and also due to significant buy-backs. d) Share-based payments Awards granted under the Company’s stock option plan provide for graded vesting, whereby employees vest in the options over a period of time, generally 4 years.IFRS 2, Share-Based Payments, (“IFRS 2”) requires that in such cases each vesting tranche is treated as a separate grant resulting in accelerated expense recognition.Accordingly nil and $0.5 million has been charged to retained deficit as of the transition date and December 31, 2010 respectively, with a corresponding increase in contributed surplus as additional compensation expense. e) Other exemptions The Company has also elected to apply the following IFRS 1 exemptions prospectively on the transition date. There is no impact to the financial statements on adoption of these IFRS 1 elections. · IFRS 4, Insurance Contracts. The transitional provisions of the standard have been adopted. · IFRS 2 requirements for equity settled share-based payments related to options expected to vest will be estimated at the grant date and adjusted periodically beginning with the transition date. KingswayFinancialServicesInc. Page 5 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) · Investments in Subsidiaries, Jointly Controlled Entities and Associates. Investment in subsidiaries will be based on Canadian GAAP carrying values as the deemed cost under IFRS in the separate financial statements issued on or after transition date. The following describes the impact on the Company’s accounting and reporting policies on adoption of IFRS: a) IAS 27, Consolidated and Separate Financial Statements, (“IAS 27”) In July 2005, Kingsway Linked Return of Capital Trust (“KLROC Trust”), KL LP, Kingsway Note Trust (“KN Trust”), Kingsway ROC GP (“ROC GP”) and Kingsway ROC LLC (“ROC LLC”) were formed in order to provide investors with exposure to a note payable by Kingsway America Inc. (“KAI”) and to provide KAI with financing. The Company was a promoter of these entities. KLROC Trust issued 3,120,000 preferred units at Canadian $25 per unit in an initial public offering (LROC units). The net proceeds after issuance costs were used to purchase the note payable by KAI. Prior to June 30, 2010, these entities were considered variable interest entities (“VIE”) under Canadian GAAP, but the Company was not considered to be the primary beneficiary. The financial statements of these entities were not consolidated, and the Company accounted for its investments in them using the equity method. In July 2010, the Company purchased additional LROC units and beneficially owns and controls 74.8% of the issued and outstanding LROC units.The Company determined that the consolidated financial statements of the KLROC Trust, which financial statements include the accounts of the other aforementioned entities, is properly consolidated with the financial statements of the Company beginning July 23, 2010. IAS 27 and SIC-12, Consolidation – Special Purpose Entities, (“SIC-12”) do not have a concept of VIE and require that a parent consolidate its investments in subsidiaries using the control model where the parent obtains the benefits from the subsidiaries activities. The Company has determined that, under IFRS, these entities were formed under trust agreements that strictly control their activities and the Company obtains the benefits of their activities. Accordingly under IFRS, the Company has consolidated the financial statements of KLROC Trust, which includes the accounts of the other aforementioned entities, beginning January 1, 2010, the IFRS transition date. b) IFRS 4, Insurance Contracts, (“IFRS 4”) IFRS 4 allows insurers adopting IFRS to continue with their existing accounting policies. IFRS also permits entities to continue to apply their existing policies for measuring insurance liabilities, subject to a liability adequacy test. Based on the qualitative and quantitative assessment, there is no significant impact of the adoption of IFRS 4. IFRS 4 introduces new disclosures, which will be included in the Company’s annual consolidated financial statements as at and for the year ending December 31, 2011. These disclosures include insurance risk sensitivity analysis showing the estimated impact on income and equity resulting from changes in relevant risk variables and assumptions used in preparing the analysis.New disclosures also include concentration of insurance risk, detailing management’s basis of determining insurance risk concentration. IFRS 4 does not permit off-setting of insurance liabilities against related insurance assets nor income and expenses to be offset from reinsurance amounts. c) IAS 36, Impairment of Assets, (“IAS 36”) IAS 36 requires the recoverable amount of an asset to be measured whenever there is an indication that the asset may be impaired. In addition, the standard also requires that intangible assets with indefinite lives and goodwill be tested for impairment annually, by comparing the carrying value with the recoverable amount irrespective of whether there is an indication of impairment. Under Canadian GAAP, an evaluation is performed whenever events or changes in circumstances indicate the carrying amount may not be recoverable. At December 31, 2010, Kingsway had intangible assets and goodwill with carrying values of $40.7 million and $3.3 million, respectively. The Company has performed the impairment test at December 31, 2010 for intangible assets and goodwill based on IAS 36 requirements and has concluded that no impairment provision is warranted. Going forward, the Company will perform the annual impairment test for intangible assets and goodwill at year end or whenever there is an indication that the asset may be impaired. d) IFRS 2, Share-Based Payments, (“IFRS 2”) IFRS 2 requires that forfeitures of equity settled share-based payments which have been granted, are estimated at date of grant and re-estimated each period based on actual experience to determine the compensation expense over the vesting period. The Company has changed its method which was based on actual forfeitures at period end over the vesting period. The estimated periodic compensation expense may differ from the prior accounting policy. KingswayFinancialServicesInc. Page 6 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) ACQUISITIONS On January 4, 2010, the Company and its subsidiary, KAI, acquired certain assets of Itasca Financial, LLC (“Itasca”), a property and casualty insurance industry advisory firm, owned and controlled by Mr. Larry Swets, a former director and current Chief Executive Officer and President of the Company. The consideration for the assets purchased is equal to $1.5 million cash and one million restricted common shares of the Company, payable in three annual installments (refer to note 14 for additional details). Goodwill of $2.5 million was recognized related to the purchase. Effective June 30, 2010, the Company made an investment in JBA Associates, Inc. (“JBA”) for approximately $16.3 million, following which the Company has a 100% interest in JBA. JBA is a managing general agency based in New Jersey that specializes in assigned risk automobile insurance. The acquisition allows the Company to benefit from its institutional knowledge of non-standard automobile and assigned risk business and expand in the agency market. Goodwill of $0.5 million was recognized related to the purchase. An intangible asset was recognized related to the purchase of JBA of $11.7 million related to retention of buyout customers and contract renewals. Subsequent to the acquisition, JBA was renamed Assigned Risk Solutions, Ltd. (“ARS”). DISCONTINUED OPERATIONS During 2010, the Company disposed of: · Jevco Insurance Company (“Jevco”); · American Country Insurance Company (“American Country”); and · American Service Insurance Company, Inc. (“American Service”). For further information on the Company refer to the Corporate Overview on pages 3 to 5 of the 2010 Annual Report. Each of the operations above is considered to be discontinued operations and is recorded as such in the statement of operations under the item “Loss from discontinued operations, net of taxes”. In this Management Discussion and Analysis, unless otherwise disclosed, only continuing operating activities of Kingsway are included. CHANGE IN OWNERSHIP On March 30, 2011, KAI sold all of the issued and outstanding shares of its wholly owned subsidiary Hamilton Risk Management Company (“Hamilton”) and its subsidiaries, including Kingsway Amigo Insurance Company, to HRM Acquisition Corp., a wholly owned subsidiary of Acadia Acquisition Partners, L.P. (“Acadia”), in exchange for a $10.0 million senior promissory note due March 30, 2014, a $5.0 million junior promissory note due March 30, 2016, and a Class B partnership interest in Acadia, representing a 40.0% economic interest. As of September 30, 2011, certain HRM management and an independent third party hold Class A partnership interests in Acadia representing a 10.1% and 49.9% economic interest, respectively. KAI is acting as the general partner of Acadia. As general partner, KAI has control of the policies and financial affairs of Hamilton, therefore, Kingsway has continued to consolidate the financial statements of Hamilton. During the second quarter of 2011, HRM Acquisition Corp. merged into Hamilton. KingswayFinancialServicesInc. Page 7 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) THIRD QUARTER RESULTS The following information throughout the MD&A presents the financial results as continuing operations unless otherwise specifically stated as discontinued operations. The following table presents the Company’s sources of net income (loss) and combined ratios for the three months and nine months ended September 30, 2011 and 2010: (in millions of dollars except per ThreemonthsendedSeptember30: NinemonthsendedSeptember30: sharevalues) Change Change Gross premiums written $ $ )% $ )% Underwriting loss – Underwriting segment ) ) % ) ) % Gross margin – Agency and Non-underwriting and Corporateand Other segments ) ) % ) ) % Investment income % )% Net realized gains )% )% Unrealized gain (loss) on fair value of debt ) % ) % Share of gain (loss) of associate - n/m ) - n/m Miscellaneous income (loss) ) % )% Gain (loss) on buy-back of debt - ) % ) % Interest expense )% )% Amortization of intangibles )% )% Income tax expense (benefit) ) % ) % Income (loss) from continuing operations ) % ) ) % Net income (loss) ) % ) ) % Diluted earnings (loss) per share - continuing operations ) % ) ) % Diluted earnings (loss) per share - net income (loss) ) % ) ) % Book value per share )% )% Underwriting combined ratio % % )% n/m- not meaningful Premiums ThreemonthsendedSeptember30: NinemonthsendedSeptember30: (inmillionsofdollars) Change Change Gross premiums written $ )% $ )% Net premiums written $ )% $ )% Net premiums earned $ )% $ )% KingswayFinancialServicesInc. Page 8 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) The following table provides a breakdown of gross premiums written by line of business: ThreemonthsendedSeptember30: NinemonthsendedSeptember30: (inmillionsofdollars) Non-Standard Automobile $ % $ % $ % $ % Property (including liability) % Total Personal $ % $ % $ % $ % Commercial % Total Gross Premiums Written $ % $ % $ % $ % Gross premiums written decreased by 36.0% in the third quarter to $33.2 million (35.5% to $107.6 million year to date) from $51.9 million in the third quarter last year ($166.9 million prior year to date). The Company also reported decreases in gross premiums written in non-standard automobile, its primary line of business, which decreased by 41.6% (39.4% year to date) in the third quarter compared to the same period last year. The significant reduction in premium volume is a reflection of the Company’s strategy of discontinuing certain lines of business, terminating unprofitable business and increasing premium rates. Non-standard automobile accounted for 83.6% of gross premiums written for the three months ended September 30, 2011 (86.3% year to date) compared to 91.7% for the three months ended September 30, 2010 (91.8% prior year to date). Investment Income ThreemonthsendedSeptember30: NinemonthsendedSeptember30: (in millions of dollars) Change Change Investmentincome $ $ % $ $ )% For the three months ended September 30, 2011, investment income, excluding net realized gains, was $1.0 million compared to $0.8 million for the same quarter of 2010, a 25.0% increase (48.4% decrease to $3.2 million compared to $6.2 million prior year to date). The decrease in investment income year to date was primarily a result of decline in interest income on the fixed income securities portfolio due to lower yields as well as the smaller size of the portfolio as a result of reduction in premiums written. Net Realized Gains The table below presents a summary of the net realized gains for the three months and nine months ended September 30, with comparative figures: ThreemonthsendedSeptember30: Nine months ended September 30: (in millions of dollars) Change Change Fixed income investments $ $ )% $ $ )% For the three months ended September 30, 2011, net realized gains on sales from the securities portfolio were $0.1 million compared to net realized gains of $6.0 million for the three months ended September 30, 2010 ($0.1 million compared to $6.5 million prior year to date). KingswayFinancialServicesInc. Page 9 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Underwriting Results - Underwriting Segment ThreemonthsendedSeptember30: NinemonthsendedSeptember30: (inmillionsofdollars) Change Change Underwritingloss $ ) $ ) % $ ) $ ) % Combined ratio % % )% Expense ratio % % )% % % )% Loss ratio % % )% The underwriting loss for the Underwriting segment was $8.9 million for the quarter ($28.1 million year to date) compared to a loss of $13.1 million in the same quarter last year ($35.6 million prior year to date). The underwriting results for the quarter ended September 30, 2011 continue to be negatively affected, though to a lesser extent than during the prior year period, by the performance of lines of business and programs which the Company has previously terminated. The Company continues to address its performance issues in its go-forward markets through rate and policy form actions; reductions in new business writings; claim department initiatives; and personnel changes. Unrealized Gain (Loss) on Fair Value of Debt The unrealized gain on fair value of debt amounted to $17.2 million for the quarter ($25.8 million year to date) compared to an unrealized loss of $7.4 million in the same quarter last year ($89.0 million prior year to date), primarily due to decline in fair value of subordinated indebtedness. The Company has elected to record its debt instruments at fair value, the details of which are explained in the Adoption of International Financial Reporting Standards section above. Development on Unpaid Claims Threemonthsended September30: Ninemonthsended September30: (in millions of dollars) (Unfavourable) favourable change in estimated unpaid claims for prior accident years (Note 1): $ ) $ $ ) $ ) As a % of net premiums earned (Note 2): % )% % % As a % of unpaid claims (Note 3): % )% % % Note 1 – (Increase) decrease in estimates for unpaid claims from prior accident years reflected in current financial year results Note 2 - Increase (decrease) in current financial year reported combined ratio Note 3 - Increase (decrease) compared to estimated unpaid claims at the end of the preceding fiscal year The Company experienced estimated net unfavourable unpaid claims development of $1.5 million for the quarter ($3.2 million year to date) resulting in an increase of 4.1% to the combined ratio for the quarter (2.6% year to date) compared with estimated net favourable unpaid claims development of $1.9 million in the same quarter last year (net unfavourable unpaid claims development of $5.9 million prior year to date). The unfavourable development in the quarter was primarily generated by the non-standard automobile and commercial lines of business. During 2010, the Company moved responsibility for evaluating and setting reserves to an internal process, with the objective of increasing consistency and accountability relating to variability of reserves. Reserves were evaluated on a quarterly basis by the Company’s actuaries, with the results then shared with management, which was responsible for the final setting of reserves. KingswayFinancialServicesInc. Page 10 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) In the year-end full actuarial review process, a loss and loss adjustment expense reserve analysis is completed for each insurance subsidiary.Unpaid claims reserves, allocated loss adjustment expense reserves and unallocated loss adjustment expense reserves are separately analyzed by segment, line of business or coverage by accident year. A wide range of actuarial methods are utilized in order to appropriately measure ultimate loss and loss adjustment expense costs.Many of these methods are designed to properly address changes in claims settlement rate, changes in case reserve adequacy and other operational changes.These methods include Paid Loss Development, Incurred Loss Development, Paid Bornhuetter-Ferguson, Incurred Bornhuetter-Ferguson, Berquist-Sherman Paid Method, Berquist-Sherman Reported and frequency-severity method. Reasonability tests such as average outstanding reserves, ultimate loss trends and ultimate allocated loss adjustment expense to ultimate loss are also performed prior to selection of ultimate losses. Reserves are indicated by segment, line of business or coverage and are separated into case reserves, Incurred But Not Reported (“IBNR”) reserves and loss adjustment expense reserves. Expenses General and administrative expenses decreased 38.1% (22.0% year to date) to $14.8 million in the third quarter of 2011 ($51.4 million year to date) from $23.9 million ($65.9 million year to date) for the same period last year. This decline in general and administrative expenses is primarily the result of the Company’s cost saving initiatives and resizing of its operations. Commissions and premium taxes declined 26.0% to $5.4 million in the third quarter of 2011 from $7.3 million for the same period last year (decline of 30.1% year to date to $19.7 million from $28.2 million prior year to date) due to significantly reduced premium volumes. Interest Expense Interest expense on external debt decreased 29.6% to $1.9 million in the third quarter of 2011, as compared to $2.7 million reported for the same period last year (decrease of 50.9% year to date to $5.6 million from $11.4 million prior year to date) due to reduction in outstanding external debt of the Company as a result of debt buy-back activities. Gain (Loss) on Buy-Back of Debt During the third quarter of 2011, Kingsway 2007 General Partnership purchased and cancelled $0.2 million ($10.8 million year to date) par value of its senior unsecured debentures with a carrying value of $0.2 million for $0.2 million ($10.3 million year to date), recording a gain of nil ($0.5 million year to date).During the third quarter of 2010, KAI and Kingsway 2007 General Partnership purchased and cancelled $47.7 million ($143.3 million prior year to date) par value of its senior unsecured debentures with a carrying value of $45.0 million ($127.0 million prior year to date) for $44.9 million ($123.9 million prior year to date) recording a gain of $0.1 million (gain of $3.1 million prior year to date). During the third quarter of 2010, the Company recorded a loss of $3.3 million on the purchase of $36.4 million par value of its Kingsway Linked Return of Capital Preferred Units (“LROC Units”) with a carrying value of $25.9 million for $29.2 million. Income Taxes Income tax expense on continuing operations for the third quarter was $2.4 million (expense of $2.3 million year to date) compared with a tax benefit of $1.5 million for the same quarter last year (benefit of $4.6 million prior year to date). The increase in income tax expense is primarily attributable to the establishment, in 2011, of a $2.7 million deferred tax liability related to indefinite life intangible assets. An increase of $0.2 million in the valuation allowance was recorded in income tax expense in the current quarter. Income from Continuing Operations and Income Per Share – Continuing Operations In the third quarter of 2011, the Company reported income from continuing operations of $6.2 million (loss of $15.8 million year to date), compared to a loss from continuing operations of $29.5 million in the third quarter of last year ($147.1 million prior year to date). Diluted income per share was $0.12 for the quarter (loss per share of $0.30 year to date), compared to diluted loss per share of $0.57 for the third quarter of 2010 ($2.82 prior year to date). As noted above, the current quarter’s income is primarily due to unrealized gain on fair value of debt and investment income, offset by underwriting losses and corporate expenses. KingswayFinancialServicesInc. Page 11 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Income (Loss) from Discontinued Operations For the third quarter and year to date ended September 30, 2011, the Company reported no income from discontinued operations, compared to a loss of $1.7 million in the third quarter of 2010 ($3.9 million prior year to date). As a result of the disposal of Jevco, the Company realized an after-tax loss of nil in the third quarter of 2011 ($1.9 million year to date) and an after-tax loss of nil in the third quarter of 2010 (after-tax gain of $6.1 million prior year to date). As a result of the disposal of American Country and American Service, the Company realized an after-tax gain of nil in the third quarter of 2011 ($0.6 million year to date). Net Income and Income Per Share – Net Income In the third quarter of 2011, the Company reported net income of $6.2 million (loss of $17.1 million year to date), compared to net loss of $31.1 million in the third quarter of last year ($144.9 million prior year to date). Diluted income per share was $0.12 for the quarter (loss of $0.33 year to date) compared to diluted loss per share of $0.60 for the third quarter of 2010 ($2.78 prior year to date). Balance Sheet The table below shows a review of selected categories from the consolidated balance sheet reported in the financial statements as at September 30, 2011 compared to December 31, 2010. Asat (inmillionsofdollarsexceptper sharevalues) September30,2011 December31,2010 Change Assets Cash and cash equivalents $ $ )% Investment in securities )% Investment in associate )% Accounts receivable )% Income taxes recoverable )% Deferred income taxes - )% Property and equipment )% Goodwill and intangible assets )% Other assets )% Liabilities Unearned premiums )% Deferred income tax liabilities - % Unpaid claims )% LROC preferred units )% Senior unsecured debentures )% Subordinated indebtedness )% Shareholders’ Equity Book value per share )% n/m – not meaningful KingswayFinancialServicesInc. Page 12 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Cash: The cash and cash equivalents balance decreased to $82.5 million as at September 30, 2011, as compared to $140.6 million as at December 31, 2010. The decrease in cash and cash equivalents is primarilydue to cash balances at December 31, 2010 being reinvested into short-term investments; repurchase of debt; paid claim activity; reduced premiums written; and holding company expenses. Investment in securities: The fair value of the securities portfolio decreased 4.8% to $139.6 million, compared to $146.7 million as at December 31, 2010 primarily due to paid claim activity, which was partially mitigated by reinvestment of cash equivalents into short-term investments. As at September 30, 2011, 99.0% of the fixed income portfolio is rated ‘A’ or better. For a quantitative analysis of the credit exposure of the Company by rating as assigned by S&P or Moody’s Investor Services to its investment in fixed income securities and term deposits, see Note 6 to the consolidated financial statements. The table below summarizes the fair value by contractual maturity of the fixed income securities portfolio, which includes term deposits and bonds: Maturity Profile: Due in less than one year % Due in one through five years Due after five through ten years Due after ten years Total 100.0 % There were net unrealized gains of $3.8 million on the total securities portfolio at September 30, 2011 which is included as a component of accumulated other comprehensive income, as compared to net unrealized gains of $1.6 million at December 31, 2010. Investment in associate: The Company’s investment in the preferred and common stock of Atlas Financial Holdings, Inc. (“Atlas”) is accounted for under the equity method of accounting and reported as “Investment in associate” in the consolidated balance sheets. See financial statement Note 7 for further details. Income taxes recoverable: Income taxes recoverable decreased from December 31, 2010 to September 30, 2011 primarily due to the receipt of income tax refunds that were generated from losses in the prior years. Deferred income taxes: Deferred income taxes have decreased from December 31, 2010 to September 30, 2011 as a result of temporary differences relating to severance cost being reduced by $0.5 million and the establishment of a $2.7 million deferred tax liability related to indefinite life intangible assets. The valuation allowance recorded in the balance sheet against the deferred tax asset increased by $5.1 million from December 31, 2010 to September 30, 2011. This allowance has been established as a result of the continuing losses of the US operations.Uncertainty over the Company’s ability to utilize these losses over the short term has led to the Company recording this additional allowance. Unearned premiums: Unearned premiums decreased 36.0% since December 31, 2010 as a result of lower written premiums. KingswayFinancialServicesInc. Page 13 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Unpaid claims: The following table presents a summary of the provision for unpaid claims by line of business: (inmillionsofdollars) Asat LineofBusiness September30,2011 December31,2010 Non-Standard Auto $ $ Commercial Auto Other Total $ $ The provision for unpaid claims decreased by 24.3% to $132.2 million at September 30, 2011 compared to $174.7 million at December 31, 2010. The provision for unpaid claims includes case reserves for individual claims of $85.0 million ($118.6 million at December 31, 2010) and a provision for IBNR claims which decreased 15.9% to $47.2 million ($56.1 million at December 31, 2010). Book value per share: Book value per share decreased by 12.9% to $2.42 at September 30, 2011 from $2.78 at December 31, 2010 as a result of $17.1 million of net loss for the nine months ended September 30, 2011 and the decrease of $1.8 million in the “Accumulated other comprehensive income” component of shareholders’ equity. Contractual Obligations and Related Contingencies Our provision for unpaid claims does not have contractual maturity dates. We have included an estimate of when we expect our unpaid claims to be paid, based on historical payment patterns, in Note 8 of the consolidated financial statements. The exact timing of the payment of claims cannot be predicted with certainty. We maintain a securities portfolio with varying maturities and a substantial amount in short-term securities to provide adequate cash flows for the payment of claims. The unpaid claims in Note 8 of the consolidated financial statements have not been reduced by amounts recoverable from reinsurers. Information concerning contractual maturities of financial instruments as at September 30, 2011 is shown in Note 8 of the consolidated financial statements. For further details on the Company’s long-term debt and interest obligations, refer to Note 18 of the Company’s 2010 audited consolidated financial statements and pages 20 to 22 of the 2010 Annual Report which sets out the Company’s contractual obligations as at December 31, 2010. Information concerning contingencies at September 30, 2011 is described in Note 15 of the consolidated financial statements. Liquidity and Capital Resources The purpose of liquidity management is to ensure that there is sufficient cash to meet all financial commitments and obligations as they fall due. The liquidity requirements of the Company’s business have been met primarily by funds generated from operations, from the disposal of discontinued operations, asset maturities and income and other returns received on securities. Cash provided from these sources is used primarily for claims and claim adjustment expense payments, debt servicing, and other operating expenses. The timing and amount of catastrophe claims are inherently unpredictable and may create increased liquidity requirements. As a holding company, Kingsway derives cash from its subsidiaries generally in the form of dividends and management fees to meet its obligations, which primarily consist of interest payments on external debt as well as holding company operating expenses. The Company believes that it has the flexibility to obtain the funds needed to fulfill its cash requirements and also to satisfy regulatory capital requirements. The operating insurance subsidiaries require regulatory approval for the return of capital and, in certain circumstances, prior to the payment of dividends. In the event that dividends and management fees available to the Company are inadequate to service its obligations, the Company would need to raise capital, sell assets or restructure its debt obligations. The Company’s insurance subsidiaries fund their obligations primarily through premium and investment income and maturities in the securities portfolio. KingswayFinancialServicesInc. Page 14 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and nine months ended September 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) During the three and nine months ended September 30, 2011, the cash used in operating activities was $6.5 million and $38.8 million, respectively. Certain debentures issued by the Company contain negative covenants in their trust indentures, placing limitations and restrictions over certain actions without the prior written consent of the indenture trustees. Included in the negative covenants is the limitation on the incurrence of additional debt in the event that the total debt to total capital ratio or the senior debt to total capital ratio exceed 50% and 35%, respectively. The total debt is calculated on a pro-forma basis taking into account the issuance of additional debt. The debentures also include covenants limiting the issuance and sale of voting stock of restricted subsidiaries, the payment of dividends or any other payment in respect of capital stock of the
